FILED
                             NOT FOR PUBLICATION                            JAN 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 FRANCIS X. MCGOWAN,                             No. 08-35813

               Plaintiff - Appellant,            D.C. No. 2:08-cv-05007-RHW

   v.
                                                 MEMORANDUM *
 STATE OF WASHINGTON
 DEPARTMENT OF LABOR AND
 INDUSTRIES; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of Washington
                  Robert H. Whaley, Senior District Judge, Presiding

                                                          **
                             Submitted January 11, 2010

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Francis X. McGowan appeals pro se from the district court’s summary

judgment for defendants in McGowan’s action alleging improper denial of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

GT/Research
workers’ compensation benefits. We have jurisdiction pursuant to 28 U.S.C.

§ 1291. We review de novo, Douglas v. Cal. Dep’t of Youth Auth., 271 F.3d 812,

822 (9th Cir. 2001), and we affirm.

       The district court properly granted summary judgment on the Americans

with Disabilities Act (“ADA”) claim because McGowan failed to raise a triable

issue as to whether he was denied workers’ compensation benefits because of a

disability. See Weinreich v. L.A. County Metro. Transp. Auth., 114 F.3d 976, 978-

79 (9th Cir. 1997) (“To prove a public program or service violates Title II of the

ADA, a plaintiff must show (1) he is a “qualified individual with a disability”; (2)

he was either excluded from participation in or denied the benefits of a public

entity’s services, programs or activities, or was otherwise discriminated against by

the public entity; and (3) such exclusion, denial of benefits, or discrimination was

by reason of his disability.”).

       The district court properly granted summary judgment on the Due Process

Clause claim because McGowan failed to raise a triable issue as to whether he had

a property interest in his claimed workers’ compensation benefits, or that, even if

he had a property interest, he was not afforded adequate due process. See Am.

Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 60-61 (1999); Cleveland Bd. of Educ.

v. Loudermill, 470 U.S. 532, 542 (1985).


GT/Research                                2                                   08-35813
       Because McGowan makes no argument concerning the dismissal of his other

claims, we do not address those determinations. See Simpson v. Lear Astronics

Corp., 77 F.3d 1170, 1176 (9th Cir. 1996).

       AFFIRMED.




GT/Research                             3                                  08-35813